WEBER, J.
On December 12, 1918, the sheriff of Weber county, Utah, arrested defendant A. F. Davis, who was then in charge of an automobile containing 744 pints of whisky and two cases of gin. The arrest was made in Morgan county. Thereafter proceedings were instituted to forfeit the liquor and the automobile. The automobile was claimed by Mrs. F. B. Fer-rand by virtue of a contract of purchase between her and the Paige Sales Company, s)ie having purchased the machine on the partial payment plan. Charles McSwine also claimed an interest in the automobile by virtue of a title retaining note which had been transferred from the Paige Sales Compauy to one N. W. Miller, and by Miller to McSwine, who was the owner of the note at the time of the seizure.
Mrs. Ferrand maintained that if the automobile was used for transporting liquor it was without her knowledge or consent. She testified that the machine had been taken from her garage in Salt Lake City during the nighttime without her knowledge or consent. McSwine also asserted that he had no knowledge or information of the use to which the automobile was being put.
The ease was tried in the district court to a jury who returned the following verdict:
*56“ * * * That on the twelfth day of December, 1918, H. C. Peterson, sheriff of Weber county, state of Utah, seized the seven hundred and forty-four pints of whisky and the bottles containing the same, and twenty-four quarts of gin in two cases, with the bottles in which the same was contained, and the Paige automobile described in the return of the said H. C. Peterson, in the county of Morgan and state of Utah, and that at the time of said seizure the said whisky and gin were being unlawfully used and transported in said county and state in violation of the law of this state prohibiting the transportation, use, and possession of intoxicating liquors.
“We, the jury, further find that at the time of the seizure of said ■ liquors they were being transported in the Paige automobile described in the return of the sheriff herein, and that said automobile was at said time kept and used in violation of the law of this state prohibiting the transportation, use, and possession of intoxicating liquors.”
On this verdict a judgment of forfeiture was entered by tbe court. Defendants F. B. Ferrand and Charles McSwine appeal.
While not controlling, the principal and most important question in this case is whether the district court had power to forfeit the automobile which had been seized by the sheriff.
The purpose of the Prohibition Law is not only to prevent the traffic in intoxicating liquors, but also to prevent transportation and to make the state what is termed “bone dry.” Comp. Laws Utah 1917, section 3343, says:
“Except as hereinafter provided, the manufacture, sale, keeping, or storing for sale in this state, or offering or exposing for sale, or importing, carrying, transporting, advertising, distributing, giving away, exchanging, dispensing or serving of liquors, are forever prohibited in this state. It shall be unlawful for any person within this state knowingly to have in his or its possession any intoxicating liquors, except as in this title provided.”
Iiow can the objects of the law be attained and how shall the law be construed? The statutes of Utah contain the answer. Comp. Laws of Utah 1917, section 5839, says:
“The Revised Statutes establish the law of this state respecting the subjects to which they relate, and their provisions and all proceedings under them are to be liberally construed with a view to effect the objects of the statutes and to promote justice.”
Not satisfied with this mandate as to the construction of *57statutes, tbe Legislature, in the first section of the Prohibition Law, emphasized the subject by adopting this imperative provision:
“This entire title shall he deemed an exercise of the police powers of the state for the protection of the public health, peace, and morals, and all of its provisions shall be liberally construed for the attainment of that purpose.”
The case of Kolb v. Peterson, 50 Utah, 450, 168 Pac. 97, involved the construction of the following section of the Prohibition Act:
“Any person who shall in any street or alley, public place, store, restaurant, hotel lobby or parlor, or in or upon any passenger coach, street car, or upon any other vehicle commonly used for the transportation of passengers, or in or about any depot, platform, waiting station or room, or at any public gathering, drink any intoxicating liquors of any kind, or shall b^ drunk or intoxicated shall be deemed guilty of misdemeanor.” Comp. Laws, Utah, 1917, section 3361.
The court, speaking through Mr. Justice Thurman, said:
“It is also contended by the petitioner that there is no statute at all making drunkenness a crime except in the places specifically enumerated. It is admitted by respondent that there is no statute making drunkenness a crime outside of such places, unless respondent’s construction of the statute in question is adopted. This contention on the one side and admission on the other presents a question of more than ordinary importance to the people of Utah.
“The history of the prohibition propaganda in this state leading up to the passage of the law in question is so recent and fresh in the minds of the people as to be a matter of common knowledge. Every political party in the state, in the political campaign of 1916, declared unequivocally in its convention in favor of absolute state-wide prohibition. The Governor and every member of the Legislature, before the election, was solmnly pledged to give force and effect to these platform declarations as soon as practicable after the Legislature convened. The purpose and object of the legislation which the people demanded yas the suppression of drunkenness and intoxication in the state of Utah. The prohibition of the sale and traffic in intoxicating liquors, except under the strictest and most rigid regulation, was but means to the end that drunkenness and intoxication should cease to exist in every part of the state. The Legislature, by the law in question, even went so far as to make it unlawful for any person within *58the state to knowingly have in his possession any intoxicating liquors, except as provided in the law itself. In view of these conditions and circumstances, it seems strange and unreal, and almost unbelievable, that the Legislature could have purposely omitted to make drunkenness a crime in every part of the state, wherever it might occur, whether in the streets of other public places named in the section of the statute in question or otherwise. The suppression of drunkenness and intoxication, as above stated, was the ultimate end to be accomplished and the primary purpose for which the law was enacted. It would, indeed, be a severe impeachment of the intelligence of every member of the Legislature, the Governor and his legal advisers, if it should develop that, after all, the law fails to make drunkenness a crime except in the places specifically mentioned. . * * *
“We are unanimous in our opinion that the statute in question makes drunkenness and intoxication by the use of intoxicating liquors a crime, wherever and whenever it may occur at any place in the state.”
No precedent is cited in tbat opinion, but one is made. The rules of statutory construction are not resorted to. none of them except the one cardinal rule that statutes should be so construed as to carry out the will of the people as declared by the Legislature, and in accord with the object, purpose, and spirit of the law. In the Kolb Case technicalities were brushed aside, and the court refused to emasculate the statute by resorting to technical rules of strict construction. Guided by the same spirit — with the determination not to depart from the plainly declared intention of the Legislature — we should consider the question now before us. No rule of construction should be invoked except as it may be necessary to ascertain the legislative intent, and no rule should be applied so as to devitalize a statute enacted for the public good. Our Prohibition Law is copied to a large extent from that of Oklahoma. At the time the present law was being discussed and enacted section 3617, Revised Laws Oklahoma 1910, provided:
“When a violation of any provision of tbis chapter shall occur in the presence of any sheriff, constable, marshal,1' or other officer having power to serve criminal process, it shall be the duty of such officer, without warrant, to arrest the offender and seize the liquor, bars, furniture, fixtures, vessels, and appurtenances thereunto belonging so unlawfully used, and to take the same immediately before the court or judge having jurisdiction in the prem*59ises, and there make complaint, under oath, charging the offense so committed, and he shall also make return, setting forth a particular description of the liquor and property seized, and of the place where the same was so seized, whereupon the court or judge shall issue a warrant commanding and directing' the officer to hold the property so seized in his possession until discharged by due process of law, and such property shall be held and a hearing and adjudication on said return had in like manner as if the seizure had been made under a warrant therefor.”
Comp. Laws Utah 1917, section 3359, is as follows:
“When a violation of any provisions of this title shall occur in the presence of any sheriff, constable, marshal, police officer, or other officer having power to serve criminal process, it shall be the duty of such officer, without warrant, to arrest the offender and seize the intoxicating liquors, vessels, and other property so unlawfully used, and to take such offender or offenders immediately before the court or judge having jurisdiction in the premises, and there make complaint under oath, charging the offense so committed; and he shall make return, setting forth a particular description of the liquors, vessels, and other property seized, and of the place where the same were sized; whereupon the court or judge shall issue a warrant commanding and directing the officer to hold safely the property so seized in his possession until discharged in due process of law; and such property shall be held in like manner as if the seizure had been made under a warrant therefor. If any peace officer shall have probable cause to believe any person has on or about his person in any kind of receptacle, or in any vehicle under his control, liquors in any quantity, in violation of any of the provisions of this title, such peace officer shall have authority to examine such vehicle and receptacle and the contents thereof, and the finding of any liquors in the possession of any such person, or under his control, not bearing a permit of a justice of the peace or a tag or label of the Attorney General, shall be prima facie evidence that such liquors were kept for an unlawful purpose, and such person shall be forthwith arrested by such officer.”
Why did the Utah legislators, instead of copying the words “liquors, bars, furniture, fixtures, vessels, and appurtenances thereunto belonging so unlawfully used,” use the words, “intoxicating liquors, vessels and other property so unlawfully used”? If instead of “other property” the word “appurtenances” had been used, it might be a close question as to whether an automobile should be included as an “appurtenance”; but the words “other property” are used an their *60ordinary sense, and witb tbe evident intention of including all property that could be used for unlawful transportation. Remembering that transportation of intoxicating liquors is just as much a violation of law as the sale or 'possession thereof, section 3359, supra, when applied to illegal transportation of intoxicating liquor, can and should be read as follows:
“When the illegal transportation of intoxicating liquor shall occur in the presence of any sheriff, constable, marshal, police officer, or other officer having power to serve criminal process, it shall be the duty of such officer, without warrant, to arrest the offender and seize the intoxicating liquors, vessels, and other property so unlawfully used in the illegal transportation of such intoxicating liquors.”
“Other property so unlawfully used” means what? Does it hot mean “other property so used in illegal transportation”? What other property can be used in illegal transportation? The answer is, wagons, carriages, automobiles, and vehicles of every kind so unlawfully used.
It is said that an automobile can be enjoined as a nuisance, and that proceedings can be instituted under section 3350 of the Prohibition Act, which declares all premises, buildings, boats, and other places where intoxicating liquors are manufactured, sold, bartered, kept, stored, or given away, and all liquors, bottles, glasses, kegs, pumps, bars, and other property used in connection therewith, to be common nuisances. The same section provides that any person guilty of maintaining said nuisance shall be guilty of a misdemeanor, and in the following section provision is made for enjoining and abating such nuisance by suits in equity. The sections referred to have reference to the injunction and abatement of nuisances at a fixed or definite place, so that a boat on which liquors are stored, or from which they are sold, is a place, and an automobile is, under the law, deemed a place, when used as a place of storage or sale. The provisions as to nuisance and injunctions were never intended to apply to “blockade running” automobiles. To enjoin the use of an automobile engaged in illicit transportation of intoxicating liquors would be ineffectual and abortive, and would be a proceeding not within the purview of the statute.
*61Counsel contend that tbe rule of ejusdem generis should be invoked in construing the statute. That rule is that, when general words follow words that are particular, the former should be construed as applying to words and things of the same kind or species designated in the particular words. But this is only one of the rules of construction, and, like rules of punctuation and grammar, it has no application where the intent of the legislative act is clear. It is a rule of strict construction. Black. Interp. Laws, page 217. The Prohibition Law itself commands of us a liberal construction. It is only by strict construction, and by applying a strict and technical rule of construction, that it can be said that the words “other property” and “other things,” occurring in different sections of the law, mean that “other property” or “other things” are of the same kind or species as liquors, vessels, bars, etc. The Legislature has enacted into law the commonsense rule that words and phrases are to be construed • according to the context and the approved use of the 1 language. Comp. Laws Utah 1917, section 5848. Using the words “other property” in their ordinary sense, and ignoring the strict technical rules of construction because there is no necessity for invoking them when the language of the law is clear and unambiguous, there is no difficulty in arriving at the conclusion that “other property” embraces all things that may be illegally used in the transportation of contraband liquor, and that an automobile may be seized as it was by the sheriff in this case. And if lawfully seized, it may be forfeited as “other things” and “other propertjr” may be forfeited in accordance with the various provisions of the prohibition law.
Were there no other assignments of error save that relating to the power of the court to forfeit the automobile we would affirm the judgment in this case.
Among other instructions given by the court was the following :
“I further charge you, gentlemen of the jury, that, where liquors are transported or used in violation of the laws of this state, such liquors or other property so used are subject to forfeiture; and if any person claims said liquors or other property, and that the *62same were being used without his or her knowledge or consent, against his will or her will, the ,burden is upon the party so claiming to prove his or her innocence in that matter; that is to say, that the said liquors or other property were so unlawfully used without his or her knowledge and consent, and against his or her will, beyond a reasonable doubt.”
It is urged that it was tbe intention of the Legislature that trials of this kind should partake of the character and be the same substantially as criminal prosecutions, and 2 that the burden is upon the state to prove the guilt of the accused beyond a reasonable doubt. This position is untenable. The action of forfeiture under the prohibition law is in the nature of a proceeding in rem. The persons claiming the property are really not defendants, as they are denominated in the statute, but are claimants, and the burden of proof is upon them. When intoxicating liquors have been found to be illegally in an automobile or other vehicle used for transportation of intoxicating liquors, it is prima facie evidence that the automobile or other vehicle was being used illegally, and any one desiring to recover the automobile is required to establish by a preponderance of the evidence the fact of. ownership, and that he had no'knowledge or information regarding the use to- which the automobile was being put, and that the same was not used for the illegal transportation of liquor with the consent of such claimant or owner. But we cannot agree with the learned judge of the district court that, in order to recover the property, the burden is upon the defendant to prove beyond a reasonable doubt that the same was used without his knowledge or consent. The authorities cited by the Attorney General to sustain the instruction are not convincing. It was prejudicial error to require defendants to establish their claims or their defense by proof beyond a reasonable doubt.
Another instruction given by -the court was the following:
“So far as tbe claim of the defendant Charles McSwine is concerned, if you find that he allowed the defendant Ferrand to hold possession of the automobile and to use the same as she might choose, or to control the use of the same, then it is immatetrial for the purposes of this trial whether or not he knew for what purpose said automobile was being used, since, having intrusted *63the defendant Ferrand with, full possession and control thereof, he would he bound by her acts, and by any knowledge or notice, if any, that she may have had as to the purpose for which said automobile was being used.” -
We cannot accede to tbe doctrine that one who buys an automobile on the installment plan becomes the agent of the vendor who retains title. If the vendor had knowledge of the intended use of the automobile he would not be entitled to relief for forfeiture, but the vendor or his assignee who, without such guilty knowledge, transacts business in the usual course of trade, should be protected in his property 3 rights. There is no element of agency in the contract between vendor and purchaser nor between the vendor’s assignee and the purchaser. It was therefore prejudicial to give the above instruction.
Among the instructions requested by the defendants was the following:
“If yon find from 'tbe evidence tbat some person other than the owner or lawful claimants thereof wrongfully took said automobile from the possession of the claimants, or one of them, and without their knowledge or consent, you cannot find for the plaintiff in this action for the forfeiture of said automobile.”
If a person’s automobile is stolen, and is used by the thief for the illegal transportation of intoxicating liquors, it certainly would be an act of injustice that was 4 never contemplated by the Legislature to forfeit the owner’s property. In our opinion defendants were entitled to the requested instruction.
Because of the errors in the instructions above- referred to and the refusal to give the requested instruction the judgment is reversed. The cause is remanded to the district court of Morgan county, with directions to vacate the judgment and to grant appellants a new trial.
THURMAN, J. '
There is no difference of opinion among the members of the court as to the purpose and intent of the Prohibition Law. The purpose and intent of the law is to prevent the unlawful *64use of intoxicating liquors in the state of Utah. It is expressed in Comp. Laws Utab 1917, section 3343, quoted by-Mr. Justice WEBER in bis separate opinion, in wbicb I heartily concur. Everything prohibited by the provisions of that section comes equally within the penalties of the law, whether the penalty is by a fine, imprisonment, or forfeiture of property. The only question upon which we disagree is as to the power of the court under the law to adjudge the forfeiture of the automobile used in the unlawful transportation of the liquor.
It must be conceded that the transportation, carrying, or importing of intoxicating liquor for unlawful purposes within this state is prohibited to the same extent as is the manufacture or sale thereof. It is a crime of equal degree, and entails upon the wrongdoer the same penalties and forfeitures. The general intent and purpose of the law being indisputable, I see no reason for considering in detail any of its provisions except those directly pertinent to the facts of this particular case. The gist of the offense is the illegal transportation of intoxicating liquor. The instrumentality used in the unlawful transportation was the automobile in question. The order of the trial court adjudging that it be forfeited and sold is the matter complained of. The question is, was the automobile the subject of forfeiture -within the purview of the law? We have already referred to the section declaring what is unlawful and prohibited. We there find that transporting-intoxicating liquors for unlawful purposes is forbidden. As before stated, it is made a crime of equal magnitude with every other forbidden act. The unlawful transportation of the liquor in this case occurred in the presence of the-sheriff of Weber county. He arrested the defendant, who was in charge of the automobile which at the time was carrying 744 pints of whisky and a quantity of gin. The sheriff took the automobile, whisky, and gin into his possession and held them subject to the order of the court. The court ordered that the automobile be sold and the liquor destroyed.
Comp. Laws 1917, section 3359, also quoted by Mr. Justice WEBER, in part provides that when the violation of any pro*65vision of the act occurs in the presence of any one of the officers named, such officer may, without warrant, arrest the offender and seize the intoxicating liquors, vessels, and other property so unlawfully used. (Italics mine.) The remainder of the section, and other sections of the act, provide for the disposition of the property. No question is raised against the procedure adopted for disposing of the automobile if the terms of the statute authorize a forfeiture.
The doctrine is fundamental, and I assume there is no dissent, that in arriving at the intention of the Legislature the courts must give effect to the plain meaning of the language used to express the intention, and, furthermore, where the language is plain, unambiguous, unequivocal, and void of technical terms, there is no occasion for resorting to technical rules of construction. The plain and obvious meaning of the language must be adopted; anything else would be an unwarranted assumption of legislative authority.
If, then, the purpose is to ascertain the intention of the Legislature in a given case, and it is found that the Legislature has used plain, ordinary language, free from ambiguity and uncertainty, such as any intelligent layman might comprehend, we need go no further in search of the legislative intent. The Legislature has expressed it in its own language, and that is the supreme test. This I also assume is a proposition as to which there is no dissent. Mr. Justice FRICK, who has filed an opinion dissenting from the views of Mr. Justice WEBER, refers to the rule above stated as the simplest canon of interpretation, and relies on it primarily in support of his dissenting views.
We come now to a consideration of the language used by the Legislature — the language which constitutes the bone of contention in this proceeding. Bearing in mind that the act provides that the transportation of liquor for unlawful purposes is a crime, and also bearing in mind that the officer caught the defendant in the very act of committing the crime, using the automobile as an instrumentality, the séetion last referred to provides:
“ * * * It shall be the duty of such officer, without warrant, *66to arrest the offender and seize the intoxicating liquors, vessels, and other property so unlawfully used.”
What is the plain, obvious meaning of the language ? The intoxicating liquors and vessels are specifically enumerated. What other property, was being unlawfully used in furtherance of the crime of illegally transporting the liquor? The most potent instrumentality in the perpetration of the crime was the automobile by rheans of which the crime was committed. We are now discussing the plain, obvious, meaning of the language used. Is there any ambiguity or uncertainty ? If we will keep out of mind technical rules which, as before suggested, should only be resorted to when the meaning is obscure, is there any doubt as to what the Legislature intended ? I frankly confess my inability to see any ambiguity in the language used or any obscurity as to its plain meaning and intent. These views, as far as I am concerned, amount to an absolute conviction. That, however, does not imply that I may not be mistaken. Other lawyers and judges, abler perhaps than I, with equal tenacity cling to the opposite view. If I could conceive this to be a case in which it was my duty to resort to technical rules of construction, I could no doubt find much to say in opposition to the views herein expressed. I believe I am reasonably familiar with the various rules of construction resorted to by jurists and courts in attempting to arrive at the meaning of statutes and other kinds of written or printed instruments. But I also believe that to resort to them, when without them the language is plain and the meaning is obvious, tends more to confuse than to- enlighten. It befogs the mind and leaves it in a state of perplexity, whereas without resorting to such rules there would be no substantial reason for doubt.
From what has been said upon this subject it must not be conceived that the writer considers rules of construction as matters of small importance. On the contrary, I regard them as matters of the highest importance when the language of the instrument is such that its meaning is doubtful and uncertain. But, when the language of the instrument is plain and its meaning unmistakable, it is the duty of the courts to adopt *67tbe meaning thus expressed. It is just as much a disregard of duty on the part of the courts to resort to technical rules of construction when the Legislature itself has clearly expressed its intention as it is for the courts to read something into the statute which the Legislature did not intend. In effect, the result is ordinarily the same. In every case the probable effect is a distortion of the real meaning of the language used and consequently a perversion of the actual intention. Nevertheless, technical rules have been invoked by the appellant, and confidently relied on .in this case, and therefore this attempt to express my views upon the important question under review would not be satisfactory, even to myself, if I did not make more specific reference to some of the rules in question.
The first, and perhaps most important, of the technical rules of construction to be used when the meaning of the language is in doubt, is the doctrine of ejusdem generis. This is especially invoked by appellant in this case and relied on as being conclusive. The meaning of the term is clearly expressed in the separate opinions of both Mr. Justice WEBER and Mr. Justice FRICK. I restate it, however, in substance only, to bring it to immediate attention in connection with these remarks. The rule is: “Where general words follow the enumeration of particular classes of persons or things, the general words will be construed as applicable only to persons or things of the same general nature or class as those enumerated. ’ ’ Applying that rule to the present case, it is contended that the words “and other property” contained in section 3359, supra, being general words following an enu-. meration of particular things, are limited to things of the same general nature as those enumerated. In other words, it is contended that the language “and other property” means nothing more than things generally of the nature of intoxicating liquors and vessels, which are the particular things enumerated. The vice of the contention, however, rests in the fact that the language of the statute in question falls within the exception to the rule instead of within the rule itself. It will not be disputed by appellant, or any one seeking to apply the doctrine of ejusdem generis to the present case, that a *68fundamental exception to tbe doctrine exists where tbe particular things enumerated are greatly different from one another. Another exception exists where the things enumerated are exhaustive of all things of a like nature so that there is nothing left to which the general words can apply. The doctrine covering both of these exceptions is stated in 36 Cyc., commencing on page 1121, in the following language:
“ * * * Nor does the doctrine apply where the specific words of the statute signify subjects greatly different from one another, nor where the specific words embrace all objects of their class, so that the general words must bear a different meaning from the specific words or be meaningless.”
See, also, 2 Words and Phrases (2d Ed.) 226.
The words of the statute in question here disclose the fact that the specific things enumerated differ greatly from one another, and also embrace all the objects of their class, so that it is necessary to give the general words a different meaning in order to give them any meaning at all. What things could differ more widely from one another, if we consider them separately and apart from each other, than the thing called “intoxicating liquor” and the things called “vessels”? A vessel has no similarity to intoxicating liquor, and from no point of view can it be considered of the same general nature or in the same class. A vessel is far more similar in its general nature to an automobile than it is to intoxicating liquor. So that we might, by a strained construction, contend that the words “and other property” include an “automobile” when it is used for carrying liquor, because in that respect, in a general way, there is some resemblance to a vessel. However, I make no such contention in this case. There is no necessity for it,- and it might suggest the appearance of grasping at straws in order to uphold what I believe to be the correct view of the law. I do maintain, however, that intoxicating liquor as a thing is so widely different from “vessels” as “things” as to bring the case squarely within the first exception noted in the excerpt quoted from Cyc. The reasons for this exception to the doctrine of ejusdem generis is so apparent as to render it unnecessary to do more than barely mention it. When the specific things enumerated are so *69greatly different in tbeir nature one from the other.it is impossible to conceive of the general words following being held to apply only to things of the same general nature. In' such case, therefore, the doctrine of ejusdem generis cannot apply. The second exception noted in the excerpt quoted from Cyc. is equally conclusive. The word “vessels” embraces every possible thing of the same kind and nature. The same may be said of the words “intoxicating liquors.” They embrace and represent every kind of intoxicating liquor. If the specific things enumerated preceding the general words embrace everything of the same kind and nature, it follows that the general words “and other property” must be applied to other kinds of property or treated as meaningless. That the court has no right to do if it is possible to give the words some effect within the purview of legislative intent.
If I am correct in my analyses and right in my conclusions it must be conceded that the doctrine of ejusdem generis has no place in the case at bar. If it has no application here, for the reasons stated, it necessarily follows that another rule relied on by defendants has no application. If the doctrine of ejusdem generis has no application, the general words following the specific words may be applied to things superior to those enumerated as well as to things of the same general nature. If the general words were not intended to be limited to things of like nature to those enumerated in the preceding words, then the general words must be given their plain, ordinary meaning. In this ease the plain, ordinary meanipg of the words “and other property” embraces and includes any species of personal property in any manner used in connection with the illegal transportation of the liquor, which, as before stated, is the gist of the offense. Sutherland, Stat. Const, section 278.
The writer has had but little occasion to cite authority in support of the views herein expressed. The propositions advanced are in the main elementary. The section just cited from Sutherland, and the next succeeding section of the same work, in my judgment, state the law in a nutshell concerning the rules of construction applicable to the present case.
*70It is manifest from the position here taken that it would be inconsistent and illogical for me to digress from the course of reasoning adopted,' and attempt to indulge in a discussion of authorities cited in support of appellant’s contention. The authorities in the main uphold the doctrine of ejusdem gen-eris and in a proper case are unobjectionable. Some of them, as might be expected, apply the doctrine to cases in which it should not be applied; others carry it to such an extreme as to bring reproach upon the doctrine itself as a rule of construction. Take, for instance, the case of People v. Edelstein, 91 App. Div. 447, 86 N. Y. Supp. 861. This case arose under the Sanitary Code of the city of New York. It provides as follows:
“No person, owning * * * any stable or other premises, shall keep * * * therein any dog or other animal which shall by noise disturb the quiet or repose of any person therein or in the vicinity, to the detriment of the life * * * of any human being.”
The court held that the law did not apply to a horse kept in a stable for the reason that a horse and dog are no,t ejusdem generis. If the court had. decided the question upon the theory that a stable is ordinarily constructed for the very purpose of housing a horse, and that a horse in any event is not accustomed to making offensive or disturbing noise, the decision would have been more logical and from my point of view far more satisfactory. But the court, as is often the case, seemed to forget the real purpose of the law and the correct principles of interpretation and resorted to technical rules of construction. It unnecessarily and improperly applied the doctrine of ejusdem generis, and excluded the horse from the list of prohibited animals because it was a different type of animal, and also because it was supposed to be of superior caste. On the same principle the court would undoubtedly-'have excluded the braying donkey or a bawling cow, than which nothing in the form of noise made by an ■ animal could be more disquieting or offensive. If the real purpose of the ordinance had been kept in view, it seems 'to me the court would at least have sought for other grounds upon which to decide the ease than upon the doctrine of ejus-*71dem generis. For tbe reasons stated, I am not impressed with the case referred to as an authority entitled to serious consideration. Many of the other cases relied on by appellant are afflicted with a similar infirmity. They cannot stand the test of reason. But, as before stated, it is not my intention to enter upon a review of the cases relied on by appellant, however strong the temptation.
It has been suggested, however, that the penalties of fine and imprisonment provided in the prohibition law are so drastic in themselves as to preclude the idea of forfeiting the automobile by which the liquor was transported. The contention carried to its logical conclusion would exclude the idea of any forfeiture whatever in any case under the act. If the penalties of fine and imprisonment are so drastic as to preclude the idea of forfeiting an automobile used in the commission of one of the crimes designated in t]g.e act, why should they not preclude the idea of forfeiting vessels, furniture, and fixtures oftentimes of greater value than an automobile. But even conceding they were of less value, wdiat has value to do with the question? I find no such distinction or discrimination in the act itself, and this court has no right to assume legislative functions. The logic of such contention, in its last analysis, would take awray the power to forfeit any property in any ease arising under the act, no matter what might be the nature of the crime committed or character of the property used in its commission.
Near the beginning of these remarks I expressed the opinion that it was not necessary, in order to ascertain the legislative intent, to refer in detail to any of the provisions of the act except such as are clearly pertinent to the facts of the case. These provisions are found in the sections already referred to, 3343 and 3359, supra. I am still of the opinion that these two sections construed together disclose the actual intent and purpose of the law applicable to the facts of this case in ordinary and plain language, the meaning of which is unmistakable.
It is contended, however, with a force which implies conviction, that other sections of the law should be considered. *72Section 3354, Comp. Laws Utah. 1917, is especially relied on as limiting the character of the offense in connection with which the property may be seized, and also limiting the character of the property that may be seized. This section limits the offenses to unlawful possession, manufacturing, selling, bartering, giving away, or otherwise furnishing liquor or keeping it for any of -such purposes. The things that may be seized are described as liquors, vessels containing them, implements, furniture and fixtures used or kept for such illegal acts.. It is conceded by me that this section does not include the unlawful transportation of liquors among the crimes enumerated, nor does it include automobiles or other means of transportation among the kinds of property that may be seized. The reason, however, why it does not include transportation as an offense, or vehicles used in transportation among the things that may be seized, is, to the mind of the writer, perfectly obvious. The section which is quoted by both of my Associates whose names have been mentioned refers exclusively to offenses at some particular place where fixtures and furniture, as well as liquors, vessels, and other implements, are supposed to exist. The idea of transportation of liquor and the means of transportation are not within the terms of the language used, because in the very nature of things they have no connection with the matter which the Legislature had. in mind in drafting that particular section. If this had been the only provision authorizing the seizure of property connected with violations of the law, the position of appellant would be irrefragable. But is it to. be conceived that the Legislature, after having made the transportation of liquor a crime the same as other forbidden acts mentioned in the law, and after haying provided for the forfeiture of other kinds of property ilsed in connection with such crimes, to which they were peculiarly adapted, should deliberately omit to provide for the forfeiture of such instru-mentalities as are used as a means of unlawfully transporting liquor and which are peculiarly adapted thereto ? Of course, if the Legislature did omit to make such provision, aud only provided for seizure in the cases referred to in the section we *73have just considered, that would be the end of controversy, however much one might wonder at the omission. 'But the Legislature did not, in my judgment, make any such omission. The law to which reference has been so frequently made, which provides that the officer, without warrant, when any offense under the law is committed in his presence, may arrest the offender and seize the intoxicating liquor, vessels, and other property so unlawfully used, plainly and explicitly authorizes the officer not only to seize the liquor and vessels, but to also seize any other property then and there used in committing the crime. This consideration makes the act harmonious as a whole. It gives consistency to the legislative intent. Instead of singling out one or more offenses for which forfeitures may be declared, and one or more kinds of property which may be forfeited when used in connoction with crime, it provides the penalty of forfeiture for every offense under the law, all of which are equally pernicious and of equal magnitude. It says, in effect, no matter where the crime occurs, whether at some fixed place in a building or other structure or on one of the highways or byways of the state, the property used in connection with the crime is subject to forfeiture in order to effectuate the intent and purpose of the law. To take the provisions of section 3354, supra, with its limitations as to the offenses named and the kind of propei’ty that may be forfeited, and undertake* to incorporate them into'section 3359, supra, so as to limit the words “and -other property” to mean only the kind of property mentioned in the former section, would, in my opinion, be nothing short of legislation. It would be to read something into the law which is not there, and hence be opposed to all the canons of construction with which I am familiar.
It having been established by the evidence beyond a reasonable doubt that the automobile was used for an unlawful purpose, it was incumbent upon the party claiming ownership of the property to not only prove his claim by a preponderance of the evidence, but likewise his ignorance of the illegal purpose for which it was used. Comp. Laws 1917, section 3357, clearly places this burden upon the party claiming owner*74ship of the property. However, I agree with my Associates in the opinion that he is not required to establish these facts beyond a reasonable doubt. If in good faith he proves by a preponderance of the evidence that he did not consent to the illegal use of the property and had no knowledge thereof, it should not be the subject of forfeiture, whatever may have been the means by which it was procured.
I concur in a reversal of the judgment.